Citation Nr: 1317496	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  06-19 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart problems, as secondary to service-connected ulcer disorder. 

2.  Entitlement to service connection for hypothyroidism, as secondary to service-connected ulcer disorder. 

3.  Entitlement to service connection for dental/tooth problems, as secondary to service-connected ulcer disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA), Regional Office (RO).  

The Board notes that the appeal originally encompassed claims of service connection for residuals of a pilonidal cyst and ulcers.  The Board denied the claim relating to the pilonidal cyst in a December 2007 decision, and granted service connection for ulcers with reflux disease in August 2011.  As such, those issues are no longer before the Board.  

In June 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  At that time, he clarified that the issues of entitlement to service connection for heart problems, thyroid problems, and teeth problems, were all being claimed as only secondary to the ulcer disorder.  These claims were most recently before the Board in August 2011, at which time they were remanded for the purpose of obtaining VA examinations and etiology opinions. 

The Veteran's present claim for a dental disability, as it has been developed on appeal, has been adjudicated by the RO as a claim for service connection for dental disability for compensation purposes.  This compensation claim is properly before the Board, and will be addressed in the body of this remand.

The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  

The Board notes that effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381. See 77 Fed. Reg. 4470 (Jan. 30, 2011) (codified at 38 C.F.R. § 3.381(a)).  This section identifies some of the circumstances under which dental conditions that may not qualify as disabilities for purposes of VA disability compensation may nevertheless be service-connected for purposes of VA dental treatment under 38 U.S.C. § 1712 and 38 C.F.R. § 17.16.  The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration and the Veterans Benefits Administration in making determinations that concern eligibility for dental treatment. 

The revised version of 38 C.F.R. § 3.381 provides that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration determines a Veteran meets the basic eligibility requirements of § 17.161 of this chapter and requests VBA make a determination as to certain questions, including, but not limited to: (1) former prisoner of war status; (2) whether the veteran has a compensable or noncompensable service-connected dental condition or disability; (3) whether the dental condition or disability is a result of combat wounds; (4) whether the dental condition or disability is a result of service trauma; or (5) whether the veteran is totally disabled due to a service-connected disability. 

Accordingly, the claim for VA outpatient dental treatment is referred to the appropriate VA Medical Center (VAMC) for a determination as to whether the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161. 

The issue of basic eligibility for VA outpatient treatment for a dental disability has been raised by the record, but there is no indication that it has been adjudicated.  Therefore, the claim is referred to the VAMC for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

1.  Heart problems, as secondary to service-connected ulcer disorder 

As noted above, the Board remanded the Veteran's claim in August 2011 for the purpose of obtaining a VA examination/etiology opinion.  See August 2011 Remand, p. 9.  However, the VA opinions obtained in November 2011 and January 2013 in connection with the claim to establish service connection for heart problems are inadequate.  Specifically, the November 2011 examiner (a physician) opined that the Veteran's heart problem, diagnosed as hypertension, was not due to, or the result of GERD or ulcer disease.  He failed to provide any rationale in rendering his opinion.  

In January 2013, a different VA examiner provided an addendum opinion, stating that the Veteran's "heart disease" was not secondary to, nor aggravated by his service-connected ulcer condition.  He reasoned that "ulcer disease does not affect the heart."  

As an initial matter, neither the November 2011 VA, nor the January 2013 VA examiner provided adequate rationale in explaining why the Veteran's service-connected GERD/ulcer condition did not cause or aggravate his hypertension.  In fact, the November 2011 VA physician omitted a rationale from his opinion entirely, while the January 2013 physician assistant provided a conclusory statement noting that ulcer disease did not affect the heart, or "heart disease" (a disease which the Veteran has not been diagnosed with).  In addition, the Veteran is currently taking no fewer than three medications, to include Dicyclomine HCL, Omeprazole, and Ranitidine HCL, for control of his GERD/stomach problems.  See Virtual VA Treatment Records.  Neither VA examiner addressed whether any such medications taken for his service-connected GERD would cause or aggravate his hypertensive condition.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the VA opinions discussed above are inadequate because neither opinion was supported by adequate rationale, and because neither examiner addressed whether the hypertension was caused or aggravated by medications taken for service-connected GERD.  For these reasons, the claim must be remanded yet again for an addendum opinion that properly addresses both of these outstanding issues/deficiencies.  

2.  Hypothyroidism, as secondary to service-connected ulcer disorder 

As noted above, the Board remanded the Veteran's claim in August 2011 for the purpose of obtaining a VA examination/etiology opinion.  See August 2011 Remand, p. 9.  However, the VA opinions obtained in November 2011, January 2013, and February 2013 in connection with the claim to establish service connection for hypothyroidism are inadequate.  Specifically, the November 2011 examiner opined that the Veteran's thyroid problem, diagnosed as hypothyroidism, was not due to, or the result of GERD or ulcer disease.  He failed to provide any rationale in rendering this opinion.  

An addendum opinion was obtained in January 2013.  That examiner opined that the thyroid condition was not associated with, nor aggravated by his service-connected ulcer/acid reflux disease.  The rationale provided was that "ulcer disease does not affect the heart." (Emphasis added).  Because the examiner failed to provide a rationale as to the thyroid condition, another opinion was obtained (from the same examiner via E-mail) in February 2013.  This time, the examiner confusingly stated that the Veteran's thyroid condition was "less likely as not" associated with this service-connected ulcer disease because "ulcer disease is not affected by the thyroid condition, nor is it aggravated beyond its natural progression."  

In this case, neither the November 2011 VA, nor the January 2013/February 2013 VA examiner provided adequate rationale in explaining why the Veteran's service-connected GERD/ulcer condition did not cause or aggravate his hypothyroidism.  Again, the November 2011 VA physician omitted a rationale from his opinion entirely, while the January 2013 physician assistant provided a conclusory statement finding that ulcer disease did not affect the thyroid condition.  In addition, as noted above, the Veteran is currently taking Dicyclomine HCL, Omeprazole, and Ranitidine HCL, for control of his GERD/stomach problems.  Neither VA examiner addressed whether any such medications taken for his service-connected GERD would cause or aggravate his hypothyroid condition.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, supra.  In this case, the VA opinions discussed above are inadequate because neither opinion was supported by adequate rationale, and because neither examiner addressed whether the hypothyroidism was caused or aggravated by medications taken for service-connected GERD.  For these reasons, the claim must be remanded for an addendum opinion.  

3.  Dental/tooth problems, as secondary to service-connected ulcer disorder

The Veteran primarily contends that his tooth problems (to include loss of teeth) are a result of his service-connected ulcer/GERD condition (e.g., acid erosion, etc.).  The Board remanded the Veteran's dental/tooth claim in August 2011 for the purpose of obtaining a VA examination/etiology opinion.  See August 2011 Remand, p. 9.  However, the VA opinions obtained in October 2011 and December 2012 in connection with the claim to establish service connection for teeth problems are inadequate for the reasons discussed below.  

In particular, the November 2011 VA dental examiner stated that the Veteran had missing teeth due to being on several medications, diet, and failed restorations.  He noted that the remaining teeth did not show signs of erosion.  In the examination report's "Summary of Problems, Diagnosis, and Functional Effects," the examiner indicated that the "problem associated with the diagnosis" was "missing teeth due to esophageal reflux."  He provided no other opinions or rationale with respect to causation or aggravation.  

In December 2012, the Veteran underwent another dental/oral VA examination.  In the "diagnosis" portion of the examination report, the examiner indicated that the Veteran did not have a dental condition.  In addition, while it is clear that the Veteran is missing teeth, objective examination erroneously reflected that the Veteran retained all of his upper or lower teeth.  See VA Dental/Oral Examination Report, p. 6.  Despite concluding earlier in the examination report that the Veteran did not have any current dental condition, the VA examiner concluded by noting that the Veteran's multiple tooth loss was "due to caries and periodontal disease."  He stated that he did not find any erosion of the teeth which could be caused by acid reflux.  As such, he opined that the Veteran's teeth problems were not caused by an ulcer disorder.  He made no findings with respect to aggravation, nor did he attempt to reconcile the previous VA examiner's findings.  

The Board finds that none of the VA examinations outlined above adequately address the Veteran's claim.  See Barr, supra.  As an initial matter, the October 2011 VA found that the Veteran's loss of teeth was due to several factors - namely, medications, diet, and failed restorations.  In doing so, however, the VA examiner did not specify which medications caused or contributed to the loss of teeth.  It is unclear, for example, whether any of the medications used to treat the service-connected GERD/ulcers were considered by this examiner.  

Further, he made no specific findings with respect to the issue of aggravation, as requested in the Board's previous remand.  The examination report goes on to indicate that the "problem associated with the diagnosis" (i.e., loss of teeth) is esophageal reflux.  For these reasons, the Board finds that the October 2011 dental examination is inadequate for the purposes of determining whether service connection on a secondary basis is warranted in this case.  

With respect to the December 2012 VA examination, the examiner indicated that the Veteran did not have any current dental conditions in the diagnosis portion of the report; the objective report also indicated that he had no missing upper or lower teeth.  However, in the opinion portion of the report, he referred to multiple diagnoses, including missing teeth, dental caries, and periodontitis.  The Board finds the December 2012 examination to be inherently inconsistent in this regard.   

Lastly, while the examiner found that the Veteran's "teeth problems" were not cause by the "ulcer disorder," he failed to address the issue of aggravation.  Moreover, he made no specific findings as to whether the multiple medications used for the service-connected GERD/ulcer condition caused or aggravated the identified dental conditions. 

The Veteran should be afforded a new, comprehensive VA examination upon remand - one which addresses not only the etiology of all current dental conditions, but whether the service connected GERD/ulcer condition (and any medications used for treatment of such) causes and/or aggravates the dental conditions.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain updated VA treatment records dated after October 2003, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the conditions at issue in this remand.  If the Veteran indicates that he has received any private treatment or evaluations, the AOJ should obtain and associate those records with the claims file. 

2.  Thereafter, if still available to provide this necessary supplemental comment (addendum opinion), return the claims file to the VA examiner/physician who conducted the November 2011 heart/hypertension and thyroid VA examinations, if possible.  

*If, for whatever reason, this VA examiner is no longer available to comment, then the claims file should be transferred to another appropriate examiner.  If deemed necessary, the Veteran should be reexamined.  

*If it is determined that another examination is needed, the Veteran is hereby advised that his failure to report for this additional examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

The Veteran's VA claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the examiner should indicate in writing whether the claims folder was provided and reviewed.  If re-examination of the Veteran is deemed necessary, such examination should include a complete medical history, clinical evaluation, and any testing deemed necessary by the examiner.  

Upon completion of the above, the VA examiner or examiners are asked to address the following questions in detail, providing a rationale for each opinion furnished:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected ulcers with acid reflux disease and/or treatment therefor, including multiple medications (e.g., Dicyclomine HCL, Omeprazole, and Ranitidine HCL), either caused or aggravated his hypothyroidism? 

If it is determined that any claimed disorder was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

3.  Thereafter, schedule the Veteran for a VA dental examination to determine the nature and likely etiology of any dental disability (to specifically include any missing teeth and dental caries).  The Veteran's claims files, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran, and review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) each dental disorder found.

(b) As to each dental disability diagnosed, please identify the likely etiology, and specifically state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected ulcers with acid reflux disease and/or treatment therefor, including multiple medications (e.g., Dicyclomine HCL, Omeprazole, and Ranitidine HCL), either caused or aggravated any dental disability. 

The examiner must explain the rationale for all opinions. 

If it is determined that any claimed disorder was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

4.  Readjudicate the issues on appeal, to include the question of entitlement to secondary service connection for each disorder in question, based on all the evidence of record and all governing legal authority, including 38 C.F.R. § 3.310 (2012).  If any benefit sought on appeal continues to be denied, then provide the Veteran with a supplemental statement of the case outlining all pertinent evidence and legal authority, in addition to reasons and bases for the adverse action taken, and afford him a reasonable period in which to respond.  The case should then be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


